                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


DANIEL KLEEBERG, LISA STEIN, and
AUDREY HAYS,

                Plaintiffs,
                                        Civil Action No. 16-CV-9517(LAK)
     v.

LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; CANANDAIGUA
NATIONAL BANK & TRUST
COMPANY; ESTATE OF ELLIOTT W.
GUMAER, JR.; EBER BROS. & CO.,
INC.; EBER BROS. WINE AND LIQUOR
CORP.; EBER BROS. WINE & LIQUOR
METRO, INC.; EBER-CONNECTICUT,
LLC; and WENDY EBER,

                Defendants.




MEMORANDUM IN SUPPORT OF PLAINTIFFS’ SECOND MOTION TO COMPEL
THE EBER DEFENDANTS TO PROVIDE DISCOVERY IMPROPERLY WITHHELD
                    ON PRIVILEGE GROUNDS



                                   Brian C. Brook (BB 1980)
                                   CLINTON BROOK & PEED
                                   100 Church Street, 8th Floor
                                   New York, New York 10007
                                   Telephone: (212) 257-2334
                                   Facsimile: (646) 257-2887
                                   Brian@clintonbrook.com

                                   Attorneys for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                   and Audrey Hays
                                                       TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii 

PRELIMINARY STATEMENT .................................................................................................... 1 

FACTS ............................................................................................................................................ 3 

      A.  Background ......................................................................................................................... 3 

      B.  The 2010 Sham Sale of Six Percent of Eber-Conn to a Lawyer in Disguise...................... 4 

      C.  Lester Tried to Take Eber-Conn for Himself for “No Consideration” in December 2011. 5 

      D.  Next, Lester “Resigned” as President and Sued EBWLC Supposedly to Foreclose on $3
          million of Debt (the “Foreclosure Action”) ........................................................................ 6 

      E.  Lester, Wendy, and Gumaer intentionally concealed the Alexbay transaction from
          Plaintiffs .............................................................................................................................. 7 

      F.  The Various Lawyers .......................................................................................................... 7 

      G.  The Harris Beach Litigation................................................................................................ 9 

      H.  Plaintiffs Assert Derivative Claims .................................................................................. 10 

ARGUMENT ................................................................................................................................ 10 

I.        The Fiduciary Exception Encompasses Attorney-Client Communications Where Plaintiffs
          Had an Interest in the Corporate Client (Log Code: F) ....................................................... 10 

II.       Communications that Are Not Privileged, Due to Lack of Foundation or Waiver ............. 13 

      A.  Plaintiffs are entitled to know the information on the Eber Defendants to-be-revised
          privilege log ...................................................................................................................... 14 

      B.  Communications among non-lawyers, or not involving legal advice (Log Code: NL).... 15 

      C.  Communications with adversaries or non-employees are not privileged, or constitute
          waiver (Log Code: W) ...................................................................................................... 16 

      D.  Communications with Gumaer were not privileged, for a host of reasons (Log Codes:
          NL, W) .............................................................................................................................. 16 

      E.  Communications with Sturm in a business capacity (Log Code: NL).............................. 19 

      F.  The documents produced so far suggest that Underberg & Kessler was representing
          EBWLC, even when it was suing EBWLC ...................................................................... 19 


                                                                           i
   G.  Selective waiver is improper ............................................................................................. 20 

   H.  The November 7, 2012 Underberg Letter ......................................................................... 21 

III.  The Crime-Fraud Exception Applies Because There Is Probable Cause to Conclude that
      Fraudulent and Other Wrongful Conduct Occurred (Log Code: C) .................................... 22 

CONCLUSION ............................................................................................................................. 24 




                                                                    ii
                                              TABLE OF AUTHORITIES

Cases

A.I.A. Holdings, S.A. v. Lehman Bros., Inc,
  2002 WL 31385824 (S.D.N.Y. Oct. 21, 2002) ......................................................................... 14

Ambrose v. City of White Plains,
  No. 10 CIV. 4946 (CS), 2011 WL 13290651 (S.D.N.Y. Sept. 30, 2011) ................................ 13

Amusement Indus., Inc. v. Stern,
  293 F.R.D. 420 (S.D.N.Y. 2013) .............................................................................................. 23

Anwar v. Fairfield Greenwich Ltd.,
  306 F.R.D. 117 (S.D.N.Y. 2013) .............................................................................................. 17

Beard v. Ames,
  468 N.Y.S.2d 253 (App. Div. 4th Dept. 1983) ......................................................................... 11

Garner v. Wolfinbarger,
  430 F.2d 1093 (5th Cir. 1980) .................................................................................................. 11

Gary Friedrich Enters., LLC v. Marvel Enters., Inc.,
  No. 08-1533, 2011 WL 2020586 (S.D.N.Y. May 20, 2011) .................................................... 14

Hoopes v. Carota,
  531 N.Y.S. 2d 407 (3d Dep’t 1988) ......................................................................................... 11

In re Bank of New York Mellon,
   977 N.Y.S.2d 560 (Sup. Ct. N.Y. Co. 2013) ............................................................................ 12

In re Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1983,
   731 F.2d 1032 (2d Cir. 1984).................................................................................................... 23

In re John Doe, Inc.,
   13 F.3d 633 (2d Cir. 1994)........................................................................................................ 23

In re Long Island Lighting Co.,
   129 F.3d 268 (2d Cir. 1997)...................................................................................................... 12

Nama Holdings, LLC v. Greenberg Traurig LLP,
  18 N.Y.S.3d 1 (1st Dep’t 2015) ................................................................................................ 11

Standard Chartered Bank PLC v. Ayala Int'l Holdings (U.S.) Inc.,
  111 F.R.D. 76 (S.D.N.Y. 1986) ................................................................................................ 21

Ulico Cas. Co. v. Wilson, Elser, Moskowitz, Edelman & Dicker,
  767 N.Y.S.2d 223 (1st Dep’t 2003) .......................................................................................... 23

                                                                  iii
United States v. Bergstein,
  302 F. Supp. 3d 580 (S.D.N.Y. 2018)....................................................................................... 14




                                                              iv
          Plaintiffs Audrey Hays, Daniel Kleeberg, and Lisa Stein respectfully submit the following

memorandum of law in support of their second motion to compel discovery from Defendants

Lester Eber (“Lester”); Alexbay, LLC; Eber Bros. & Co., Inc. (“EB&C”); Eber Bros. Wine and

Liquor Corporation (“EBWLC”); Eber Bros. Wine & Liquor Metro, Inc. (“EB Metro”), Inc.; Eber-

Connecticut, LLC (“Eber-Conn”); and Wendy Eber (together, the “Eber Defendants”).

                                   PRELIMINARY STATEMENT

          Lester Eber, Wendy Eber, and Elliott Gumaer were fiduciaries to Plaintiffs. This means

that they owed strict duties to Plaintiffs, including a fundamental duty of candor and disclosure.

          Despite this duty, they are withholding dozens of relevant communications between and

among themselves, with no outside lawyers involved. There is no valid claim to withhold on

grounds of privilege when each participant—including the supposed lawyer—owed direct duties

to the party seeking disclosure.

          Allowing Defendants to withhold communications among fiduciaries would eviscerate

New York’s strong public policy in favor of holding fiduciaries, particularly trustees, accountable

for misconduct. See, e.g., E.P.T.L. 11-1.7 (prohibiting as “contrary to public policy [t]he

exoneration of any [trustee] from liability for failure to exercise reasonable care, diligence and

prudence”). If fiduciaries could conspire with each other and then keep those communication

secret, even in litigation, they would effectuate in practice that which is prohibited by law and

policy.

          Defendants persist in withholding dozens of relevant documents that “concern the

transactions at issue in this case.” Order dated Sept. 13, 2018 at 3. They do so even though they

recently disclosed a handful of documents that show how Lester, Wendy, and Gumaer

subsequently discussed whether Plaintiffs would be upset to learn about those transactions (spoiler



                                                  1
alert: they decided not to find out). This selective disclosure of purportedly privileged

communications is improper, however, because the transactions implicated their fiduciary duties

for two reasons: first, because EBWLC was a Trust-controlled asset; and second, because as

corporate officers and directors, Lester, Wendy, and Gumaer owed fiduciary duties to their

shareholders, which ultimately were Plaintiffs. Thus, the earlier communications concerning the

corporate transactions at issue are subject to disclosure.

       Similarly, communications involving lawyers retained by EBWLC or another Trust-

controlled entity are subject to disclosure pursuant to the “fiduciary exception.” If legal advice

concerned the exercise of fiduciary duties, then it falls within the exception. Here, the decisions

about whether to divest EBWLC of its sole remaining asset by giving it to Lester’s newly formed

company plainly concerned fiduciary duties, since the corporate officers and directors had a

fiduciary duty to preserve corporate assets and, if to be sold, to ensure that fair value is received.

This Court need not find that any violation occurred at this juncture to hold that the evidence

showing one way or another should be produced to Plaintiffs.

       Only if Lester Eber could show that he obtained independent legal advice from someone

who was not a fiduciary to Plaintiffs, either directly or indirectly via EBWLC, could such

communications be withheld. But as we explain below, the evidence provided by Defendants so

far shows that there was no such independent counsel. Quite the opposite, the lawyers who

represented Lester were simultaneously representing EBWLC and being paid by it or its direct

subsidiary, Eber Metro.




                                                  2
                                              FACTS

       A. Background

       As alleged in more detail in the Second Amended Complaint, from 1970 until its

dissolution in 2017, a testamentary trust (the “Trust”) controlled the Eber Bros. wine and liquor

distributorship business. At its inception, the Trust’s three beneficiaries were the company’s

founder’s three children, each of whom had a one-third interest in the Trust: Nan Boslov (mother

of Audrey Hays), Sally Kleeberg (mother of Daniel Kleeberg and Lisa Stein), and Lester Eber.

       The Trust was managed by three co-trustees: Defendants Lester Eber (“Lester”) and Elliott

Gumaer (“Gumaer,” who is deceased), plus a bank (since 2007, Canandaigua National Bank, or

“CNB”). CNB managed passive investments, while Lester and Gumaer were responsible for

managing the operating business. Lester was President and a Director of Eber Bros. & Co., Inc.

(“EB&C”) and its subsidiaries, Eber Bros. Wine and Liquor Corporation (“EBWLC”); Eber Bros.

Wine & Liquor Metro, Inc. (“EB Metro”), Inc.; and Eber-Connecticut, LLC (“Eber-Conn”).

Gumaer was a Director of EB&C and its subsidiaries. As of approximately 2010, the only

operational business entity among EB&C’s subsidiaries was Eber-Conn.

       Prior to the events in question here, EBWLC was the parent to Eber Metro. Eber Metro, in

turn, held the controlling interest in Eber-Conn. The following organizational chart illustrates the

corporate structure as of 2010, including the relationship to the Trust and its beneficiaries:




                                                  3
       B. The 2010 Sham Sale of Six Percent of Eber-Conn to a Lawyer in Disguise

       In May 2010, Eber Metro sold a portion of its equity interest in Eber-Conn to Poleridge

Bowman Partners, LLC (“Poleridge”). This amounted to a six percent stake in Eber-Conn, for the

purported purchase price of $350,000. However, no cash was actually received. Instead, Eber

Metro simultaneously received a promissory note from Poleridge for the amount of $350,000.

Brook Decl. Ex. A. This was a roundtrip transaction with no real economic substance; in other

words, a sham.

       Despite its name, Poleridge involved no “Partners” because the company was owned by

one man alone: a lawyer/strategic consultant named Glenn Sturm. Sturm was then a partner in the




                                              4
Atlanta law firm Nelson Mullins. According to Lester, Glenn was Sturm was first approached in

the Spring of 2010 by Eber-Conn. Ex. B ¶ 35. The scope and timing of Sturm’s engagement is

extremely unclear, as Defendants have not produced his engagement agreement, even though it

would obviously have significant weight in completing the financial picture surrounding the six

percent interest sale—which, as discussed in Section D, became very important.

        C. Lester Tried to Take Eber-Conn for Himself for “No Consideration” in December
           2011

        On December 8, 2011, Lester created Lester Eber, LLC in the State of Connecticut, and

filed an affidavit with the state liquor licensing board, attesting—under penalty of perjury—to the

following:




Ex.C.1 Incredibly, Lester did this while he was still President of EBWLC and co-trustee of the

Trust. It is unclear who else knew about it, or why this “no consideration” transfer attempt was

ultimately abandoned.




1
  Curiously, no documents on Defendants’ Privilege Log appear to relate to these December 2011 events, suggesting
either inaccurate subject matter descriptions, or significant omissions.


                                                       5
           D. Next, Lester “Resigned” as President and Sued EBWLC Supposedly to Foreclose
              on $3 million of Debt (the “Foreclosure Action”)2

           After attempting to transfer Eber-Conn to himself for literally nothing back to the

companies controlled by the Trust, Lester and his cohorts engaged in a series of transactions that

suggest he used his lawyers to accomplish the same goal—taking EBWLC for himself—with at

least the appearance of legitimacy.

           First, Lester resigned as Director and President of EBWLC effective February 1, 2012. Ex.

D. Lester’s daughter, Defendant Wendy Eber (“Wendy”), took Lester’s place as President of

EBWLC. Id.

           In January 2012, Lester signed a document purporting to assign debts owed to him by Eber

Metro to his newly-formed LLC, which he renamed “Alexbay.” Ex. E.

           On February 21, 2012, Alexbay filed a Summons and Complaint against EBWLC in

Monroe County Supreme Court, Ex. G, with Eber-Metro named as a nominal defendant because

the lawsuit sought to transfer all of Eber-Metro’s shares from EBWLC (the Trust) to Alexbay (just

Lester), supposedly to satisfy over $3 million in debt. Alexbay and Lester represented to the court

that the amount of the debt was equivalent to or greater than the value of Eber Metro and its stake

in Eber-Conn. It supported that representation by reference to the six-percent interest sale to

Poleridge Bowman. Ex. G ¶¶ 32–36. The complaint asserted that Poleridge Bowman acquired its

interest “in an arm’s length transaction” that occurred through “the free market.” Id. ¶¶ 33, 36.

           On March 13, 2012, a joint board meeting was held for EBWLC and Eber Metro to discuss

“the Alex Bay, LLC suit vs EWLC and Eber Brothers Metro Inc. suit regarding the default of Eber

Brothers Metro Inc. to repay Alex Bay, LLC’s (which is owned by Lester Eber) loans to the

company.” Ex. F. Apparently, after the meeting there was “extensive conversation” and “the board


2
    The Second Amended Complaint ¶¶ 55–75 contains additional detail. ECF No. 88.


                                                        6
decided not to extend [sic] funds on defending the suit and authorized the company to waive its

defenses.” Id.

        Absent any defense, the Supreme Court approved the transaction. EBWLC’s shares in Eber

Metro were transferred to Lester’s Alexbay on June 5, 2012.

        E. Lester, Wendy, and Gumaer intentionally concealed the Alexbay transaction from
           Plaintiffs

        If nothing else, filing the first motion did get us all the documents we need to prove that

Lester, Wendy, and Gumaer knowingly concealed the Alexbay transaction from Plaintiffs. Two

short emails are attached as Exhibit Q to the Brook Declaration. In combination, these show the

co-trustees (and Wendy) discussing whether “the family” (Plaintiffs, the other Trust beneficiaries)

should be told about the Eber Bros.’ stock having a “true value” of “zero” thanks to the Alexbay

transaction. See Ex. Q. Although the emails do not document their decision after Gumaer raised

the issue, the record is clear that they chose to keep quiet. As a result, the bank’s trust statements

continued to misstate the “market value” of the stock at $655,000, right up to the point when we

filed the lawsuit in December 2016. Ex. R (2016 Q2 Trust statement excerpt).

        Among the documents being withheld Lester’s response to Wendy’s email on the first page

of Exhibit Q, which Defendants describe as constituting “Legal Advice regarding Eber Bros.” See

Ex. L at EB-00031202. Of course, they used the exact same description for Wendy’s email that

they then produced—and which contained no legal advice.3

        F. The Various Lawyers

        Since the first motion, there is a little more information available reflecting the scope of




3
  Defendants’ disclosures of these emails, including that sent by Gumaer who they claim was acting as a lawyer, seems
to be a self-serving attempt to cast blame on the settling Defendant CNB, since both emails refer to supposed
conversations with CNB’s representative. See Ex. Q. Such selective disclosure is prohibited—it amounts to a waiver
of the entire subject matter.


                                                         7
representations and to help identify the clients—they do nothing to resolve the convoluted conflict

issues.

          Gumaer. The Eber Defendants assert that Gumaer was not just a trustee and Director, but

also an attorney who they turned to for legal advice (long after he retired from the practice of law).

A document recently found in the discovery appears to reflect Gumaer’s post-retirement

engagement. See Ex. P. The letter provides that Gumaer would be merely a “consultant” to the

corporate entities, while being “counsel” to Lester personally. Id. at 2. His compensation for that

work, plus his work as Trustee, was paid all together by the corporate entities—not by Lester

individually. Id. Notably, this letter emphasized the role of the Eber Bros. business in the Trust’s

affairs, and thus “the magnitude of the responsibility which [Lester] and [Gumaer] share as a duty

to [Lester’s] extended family.” Id. at 1.

          Underberg & Kessler. Underberg & Kessler was retained by EBWLC in May 2011 to

represent it in a litigation matter, with Paul Keneally apparently as lead counsel. See Ex. M. Shortly

thereafter, attorneys from the same firm, William Brueckner and Michael Beyma, represented

Alexbay in suing EBWLC in the Foreclosure Action. See Ex. G (Summons dated Feb. 21, 2012).

Although it was not apparent from the public filings, it seems that the Alexbay legal team included

Mr. Keneally. See, e.g., Ex. L at EB-00026272-73; EB-00026637; EB-00026651; EB-00026657.

At the same time that Underberg was suing EBWLC, Underberg was also drafting documents for

EBWLC, see Ex. L at EB-00026637, and engaging in “privileged” communications with Wendy

about it, even though she was the President of EBWLC who was tasked with evaluating the

transfer. There apparently was no separate engagement for the Alexbay matter, nor any written

conflict waiver, as required by New York Rules of Professional Responsibility. See N.Y. R.P.C.

1.7(b)(4).




                                                  8
       Marino Fernandez. Mr. Fernandez, a solo lawyer, purportedly represented EBWLC and

Eber Metro in the Foreclosure Action. He also advised the EBWLC board about whether it should

consent to transfer its 100% stake in Eber Metro to Alexbay (i.e., Lester). Ex. F. Lester himself

apparently participated in these discussions. Id.

       Glenn Sturm. The Eber Defendants also claim to have been receiving legal advice from

Sturm, the lawyer who acquired six percent of Eber-Conn. There is no engagement agreement with

him, and there is good reason to doubt whether he ever provided legal services. In 2012, Lester

represented to the New York State Supreme Court that the sale of part of Eber-Conn to Sturm’s

wholly-owned company was an “arm’s length” transaction. Ex. O at 2. If Sturm was truly a

fiduciary to Lester or any of the Eber companies, then Lester must be admitting to perjury.

       Other lawyers. There are other purported lawyers listed on the privilege log. We should

not have to guess at who they were hired by and hope that the Court will allow us to see the revised

privilege log when it is prepared.

       G. The Harris Beach Litigation

       In 2014, Harris Beach sued most of the Eber Defendants on a fraudulent conveyance

theory, focusing on the transfer of Eber Metro to Alexbay. This was the second lawsuit filed by

Harris Beach, after a 2011 collection action against EBWLC proved fruitless due to the 2012

transfer of Eber-Conn.

       For the instant motion, it is important to distinguish the two lawsuits. Only the second

lawsuit included a challenge to the fraudulent conveyance—the issue here. Under the fiduciary

exception, legal advice relating to that second litigation would probably not be subject to

disclosure. By contrast, the first lawsuit by Harris Beach was likely a driving factor behind the

fraudulent conveyance. Therefore, communications relating to it inform the exercise of fiduciary

duties at the time of the alleged breaches, and disclosure of those is sought by this motion.


                                                    9
         H. Plaintiffs Assert Derivative Claims

         In this action, Plaintiffs challenge the transfer of Eber Metro (and its 79% stake in Eber-

Conn) from the Trust-controlled EBWLC to Lester’s own Alexbay as improper self-dealing in

breach of his and the others individual defendants’ fiduciary duties. To that end, Plaintiffs also

challenge the integrity of the Foreclosure Action. As Defendants admitted in response to the last

motion, that proceeding was a sham, because the outcome was predetermined. No one with any

semblance of independence or competence in matters of valuation was engaged to seriously

question it.

         Plaintiffs’ challenge to the Eber Metro transfer as a breach of fiduciary duty is a derivative

one, asserted on behalf of EBWLC. SAC ¶ 120.

         Plaintiffs also allege that Lester, Wendy and Gumaer fraudulently concealed the transfer

of Eber-Conn to Alexbay from them. That claim is brought both individually and derivatively. Id.

¶ 147.

                                            ARGUMENT

         New York courts have repeatedly refused to allow defendants to conceal evidence of

wrongdoing, especially when it involves wrongdoing by fiduciaries. Several distinct but

overlapping doctrines have formed through the case law, and they are simultaneously applicable

here. The first and foremost is the fiduciary exception, which is rooted in the simple policy that

fiduciaries cannot withhold information from their beneficiaries.

    I. THE FIDUCIARY EXCEPTION ENCOMPASSES ATTORNEY-CLIENT COMMUNICATIONS
       WHERE PLAINTIFFS HAD AN INTEREST IN THE CORPORATE CLIENT (LOG CODE: F)

         In response to the first motion, Defendants completely failed to address the fiduciary




                                                  10
exception.4 Although they have been given a second chance to put up an argument, the facts and

the law are unchanged. The fiduciary exception permits Plaintiffs to inspect all communications

concerning Lester’s, Wendy’s and Gumaer’s roles and responsibilities as corporate officers and

directors of Eber Bros., EBWLC and its subsidiaries.

         New York recognizes that corporations exist for the benefit of their shareholders, who are

not directly involved obtaining legal advice, even though such advice ultimately affects their

interests. See Beard v. Ames, 468 N.Y.S.2d 253, 255–56 (4th Dep’t 1983) (“We are persuaded that

corporate management, since it has duties which run ultimately to the benefit of the stockholders,

cannot hide behind ‘an ironclad veil of secrecy’ and that under certain circumstances its judgment

may be questioned”) (quoting Garner v. Wolfinbarger. 430 F.2d 1093, 1101 (5th Cir. 1980)); see

also Hoopes v. Carota, 531 N.Y.S.2d 407 (3d Dep’t 1988) (applying fiduciary exception where

defendant was a trustee of a trust that controlled the corporation for which he was an officer and

director).

         Upon a showing of good cause, courts allow disclosure of the corporation’s privileged

communications to its shareholders. See Nama Holdings, LLC v. Greenberg Traurig LLP, 18

N.Y.S.3d 1, 8 (1st Dep’t 2015) (adopting “good cause” requirement). Whether “good cause” is

shown must be determined based on the specific facts of each case. Hoopes, 531 N.Y.S.2d at 910.

         Plaintiffs alleging colorable claims of self-dealing and conflicts of interest, as alleged here,

have been consistently recognized as triggering application of the fiduciary exception. See, e.g.,

Hoopes, 531 N.Y.S.2d at 910; In re Bank of New York Mellon, 977 N.Y.S.2d 560, 568 (Sup. Ct.




4
  The sole reference to the doctrine was misplaced in connection with Gumaer. However, because Gumaer was a direct
fiduciary to Plaintiffs as co-trustee, we did not and do not rely on the fiduciary exception as the primary basis for
disclosure of communications with him. Rather, Lester and Wendy knew about Gumaer’s duties to the other Trust
beneficiaries, and therefore they could not have reasonably expected him to be able to keep material facts secret from
the Trust beneficiaries.


                                                         11
N.Y. Co. 2013). The following factors were considered by these courts:

         (1)[T]here was an apparent identity of interests regarding disclosure among the
         beneficiaries of the trusts; (2) plaintiffs may have been directly affected by any
         decision defendant made on his attorneys' advice; (3) the information sought was
         highly relevant to and may be the only evidence available on whether defendant's
         actions respecting the relevant transactions and proposals were in furtherance of the
         interests of the beneficiaries of the trust or primarily for his own interests in
         preserving and promoting the rewards and security of his own position as a
         corporate officer; (4) the communication apparently related to prospective actions
         by defendant, not advice on past actions; (5) plaintiffs' claims of defendant's self-
         dealing and conflict of interest are at least colorable, and the information they seek
         is not only relevant, but specific.

In re Bank of New York Mellon, 977 N.Y.S.2d at 566. Each of these factors weighs in favor of

disclosure of the communications sought here.

         Plaintiffs represent two-thirds of the beneficial interest in EB&C, which owned a

controlling interest in EBWLC, which owned (until June 5, 2012) a controlling interest in Eber

Metro, which owned a controlling interest in Eber-Conn. Legal advice sought or obtained by those

entities at the times when Plaintiffs had an interest in them is what we seek pursuant to the fiduciary

exception. As to each document on the annotated privilege log with code “F”, we believe in good

faith that the document was prepared for the benefit of EBWLC or a subsidiary it controlled at the

time of the communication.5

         All the trust beneficiaries/shareholders of EBWLC were directly affected in the same

manner as EBWLC itself: they lost ownership of the most valuable asset.

         The information sought is focused primarily on what the individuals tasked with managing

EBWLC (Lester, Wendy, and Gumaer) were intending when they took the challenged actions, and


5
  The fact that Defendants may have also had some conversations with their lawyers that did not involve Defendants’
fiduciary duties as corporate officers or trustees is no basis to withhold the communications that did. See In re Long
Island Lighting Co., 129 F.3d 268, 272 (2d Cir. 1997) (in the analogous ERISA fiduciary context: “when the same
lawyer gives advice to the employer (i) as employer on matters that are non-fiduciary under ERISA, and (ii) as plan
fiduciary, the privileged consultation on non-fiduciary matters does not defeat the fiduciary exception that allows
beneficiaries to discover the otherwise privileged communications on fiduciary matters.”).



                                                         12
ascertaining the extent to which any real consideration (supposed debt relief) was actually

received. Such evidence—regardless of which side it helps—is “highly relevant” indeed. In re

Bank of New York Mellon, 977 N.Y.S.2d at 566. Because this case concerns allegations of fiduciary

misconduct and fraud, and seeks punitive damages, evidence of the Defendants’ intent at the time

is particularly important. And there is no better or more reliable evidence of what someone was

thinking at the time than contemporaneous communications.

         We have been careful to avoid seeking communications that concern solely past actions;

instead, this motion is focused primarily on getting discovery as to communications about the

prospective actions by the defendant at the time of the events in question. Thus, we are not seeking

to apply the fiduciary exception to privileged communications that occurred in the course of

subsequent litigation.

         Because all of the factors for invoking the fiduciary exception strongly support doing so,

Plaintiffs have good cause to examine the relevant communications.6 Importantly, the

communication shall remain privileged as against third parties.

    II. COMMUNICATIONS THAT ARE NOT PRIVILEGED, DUE TO LACK OF FOUNDATION OR
        WAIVER

         Of course, the fiduciary exception need only be invoked if the documents are privileged in

the first place. For many documents being withheld, however, the Eber Defendants’ Privilege Log

reveals an insufficient basis for asserting attorney-client privilege, even though it is their burden

to establish both that the privilege attached to the communications, “‘and that the privilege has not

been waived.’” Ambrose v. City of White Plains, No. 10 CIV. 4946 (CS), 2011 WL 13290651, at

*4 (S.D.N.Y. Sept. 30, 2011) (quoting Gary Friedrich Enters., LLC v. Marvel Enters., Inc., No.


6
 Because the Privilege Log’s descriptions of the withheld documents are perfunctory and often inscrutable, we may
have identified documents that concern past actions as falling within this exception, despite our best effort to focus on
documents that fall within the established parameters of the fiduciary exception.


                                                          13
08-1533, 2011 WL 2020586, at *2 (S.D.N.Y. May 20, 2011)).

        The elements that a withholding party must show to establish a valid attorney-client

privilege claim are: “(1) a communication between client and counsel that (2) was intended to be

and was in fact kept confidential, and (3) was made for the purpose of obtaining or providing legal

advice.” United States v. Bergstein, 302 F. Supp. 3d 580, 584 (S.D.N.Y. 2018).

        Here, Plaintiffs challenge all three elements as to a significant number of the Eber

Defendants’ Privilege Log entries.7 We address them categorically.

        We are also cognizant of the Court’s order that Plaintiffs “must specifically identify the

documents they are challenging on the privilege log,” Order dated Sept. 13, 2018, and so, without

waiving our request for more information to help us do that effectively, we have annotated the

combined Privilege Log with codes to indicate specific types of challenges asserted as to each line

item. See Ex. L at 1 (describing the codes); see also Brook Decl. ¶ 15 (describing changes to the

annotated log since the first motion).

        A. Plaintiffs are entitled to know the information on the Eber Defendants to-be-
           revised privilege log

        The very first element required to invoke the attorney-client privilege is to show “a

communication between client and counsel.” Although Defendants have still refused to identify

the purported client on the privilege log, this Court has fortunately ruled that Defendants will be

required to identify the client in response to this motion. Order dated Sept. 13, 2018 at 4 (citing

L.Civ.R. 26.2(a)(2)(A)).

        Plaintiffs respectfully request that the Court amend the part of its order permitting the

amended privilege log to be delivered to the Court for “in camera review.” Id. The purpose of a


7
 Once challenged, the withholding party then has to submit evidence, by way of affidavit, deposition testimony or
otherwise, establishing only the challenged elements of the applicable privilege or protection….” A.I.A. Holdings,
S.A. v. Lehman Bros., Inc, 2002 WL 31385824, at *5-6 (S.D.N.Y. Oct. 21, 2002) (Pitman, M.J.).


                                                        14
privilege log is to apprise the adversary of what is being withheld. Accordingly, the information

required to be disclosed pursuant to Local Civil Rule 26.2(a)(2)(A) should be disclosed to Plaintiffs

as well.

       B. Communications among non-lawyers, or not involving legal advice (Log Code:
          NL)

       Many communications are between non-lawyers, such as emails between Wendy and her

father, Lester, or his administrative assistant, J. Lissow. See, e.g., EB-00000729 (emails re “Money

Lester Eber loaned to EBWLC”).

       To the extent that a lawyer conveyed factual information from a third party, that is not legal

advice and should be disclosed, with any surrounding legal advice redacted (if not otherwise

subject to disclosure). For example, EB-00000729-31 apparently concerns “Money Lester Eber

loaned to EBWLC.” If the initial email from David Belt, Esq. conveyed communications that he

had with an accountant or a banker about Lester’s loans, that may be important contemporaneous

evidence of what was known at the time, and it would not be privileged. If, on the other hand, Belt

offered his opinion about how he read certain documents, that would probably be a privileged

communication, depending on who he was representing.

       Lawyers often wear “hats” other than that of a lawyer. Accordingly, communications with

lawyers who were not acting as lawyers are not privileged.

       And just because a lawyer is copied on an email sent by a non-lawyer does not necessarily

render the email privileged. Generally, the sender must be seeking legal advice or responding to a

question from counsel. Important emails about business decisions being made should not be

withheld from discovery just because lawyers may have also been recipients.




                                                 15
         C. Communications with adversaries or non-employees are not privileged, or
            constitute waiver (Log Code: W)

         After Lester Eber purportedly “resigned” from EBWLC effective February 1, 2012, 8 he

was a third party to EBWLC. Only under limited circumstances, relating to his prior employment,

could communications with him still be privileged. Communications with him about things like

(a) debt that was owed to him, or (b) his attempt to take the Eber-Conn business for himself, would

not constitute even arguably “privileged” communications. To the extent that attorney-client

communications were shared with Lester in that situation, any privilege was waived.

         By the same token, after February 1, 2012, Wendy Eber was President of EBWLC. And

then on February 21, 2012, Alexbay sued EBWLC to take its shares in Eber Metro. Alexbay’s

counsel of record was Underberg & Kessler. To be sure, communications between Wendy and the

lawyers who were suing her company could not be privileged. But such communications are on

the Eber Defendants’ Privilege Log nonetheless. See, e.g., Ex. L at EB-00026637.

         D. Communications with Gumaer were not privileged, for a host of reasons (Log
            Codes: NL, W)

         Plaintiffs challenge all the privilege assertions concerning communications with Gumaer.

First, the Eber Defendants had no expectation that their communications with Gumaer would be

privileged and confidential (at least not confidential against Plaintiffs). Gumaer was himself a co-

trustee with direct fiduciary duties to Plaintiffs. Thus, Gumaer was at all relevant times legally

precluded from concealing material information from Plaintiffs.

         Lester cannot deny that he knew about Gumaer’s duty to Plaintiffs, and that this duty

extended to the EBWLC business itself, even though the only Trust asset was its parent holding

corporation. The 2001 letter from Gumaer, which Lester himself signed, emphasized the role of


8
  Since Lester was still a fiduciary as both co-trustee and President of the parent EB&C, the arguments for applying
the fiduciary exception still apply as an additional basis for disclosure. See Part II, infra.


                                                         16
EBWLC in the Trust’s affairs, and thus “the magnitude of the responsibility which [Lester] and

[Gumaer] share as a duty to [Lester’s] extended family.” Ex. P at 1. The “extended family” that

Gumaer was referring to was Plaintiffs and their predecessor beneficiaries.

       Second, Gumaer told Lester that he was not going to act as an attorney for the Eber

companies, but rather only as a “consultant.” Id. at 2. Back in 2001, he did say that he would act

as Lester’s personal “counsel,” but that means that any privilege was limited to Lester and Lester

alone. Communications with Wendy and others relating to EBWLC or other entities are not within

the scope of Gumaer’s engagement, and thus not covered by privilege.

       Moreover, 2001 was long before the key time period. By then, it seems that Gumaer had

let his license to practice lapse. But to claim privilege, the communications must concern legal

advice (either requested or offered) by a licensed attorney. Anwar v. Fairfield Greenwich Ltd., 306

F.R.D. 117, 119 (S.D.N.Y. 2013) (“[T]he attorney-client privilege generally applies only to

communications with attorneys who are licensed to practice law.”). Gumaer was in his late 70s

during the relevant time period, and he had retired in 2001. Unless the Eber Defendants can show

that they “reasonably believed” that Gumaer was still a licensed attorney at the time, id. at 120, no

communications concerning Gumaer’s advice can be deemed privileged. No such showing has

been made, at least not as to anyone other than Lester himself; and the only available evidence

suggests that, by that point, Gumaer was no longer holding himself out as a lawyer at all. See, e.g.,

Exs. J, K.

       Third, Gumaer was also a corporate director of several entities. Even if he was licensed to

practice law, his communications are not entitled to any presumption that they involve legal

advice. He was required to exercise his independent judgment as a director of the companies, and

to the extent that he was gathering information to inform his decisions, rather than to render legal




                                                 17
advice, that must be disclosed.

        In sum, given Gumaer’s demonstrable non-legal roles and independent fiduciary

responsibilities to Plaintiffs, the Eber Defendants have fallen far short of meeting their burden to

establish that any of the many communications between Lester, Wendy and Gumaer may be

withheld from Plaintiffs on privilege grounds.

        For example, there were communications between Gumaer and Wendy on March 13, 2012

and other dates that related directly to their decision to approve the transfer of Eber-Conn to

Alexbay. See Ex. H (Unanimous Written Consent stating that they “met and/or had numerous

conversations regarding the Proposed Transfer and fully discussed the Proposed Transfer

(including but not limited to discussions on March 13, 2012, throughout the week of March 13,

2012, May 30, 2012 and June 1, 2012)”). Despite the fact that these communications are

affirmatively asserted as the basis for making the decision that is the primary focus of Plaintiffs’

challenge in this case, Defendants are withholding the written part of those discussion.

        Some of these discussions have been partially disclosed. The Eber Defendants produced

an email from Gumaer to Wendy on May 31, 2012, asking her to “Answer this question? Eber

Conn. is owned by Eber Metro and Eber Metro is ownedd [sic] by Eber & Co. The Trust owns

Eber & Co. Does it still own oindirectly [sic] an interest in Conn?” Ex. I9 Defendants apparently

have withheld Wendy’s response(s), which appear on the Privilege Log:




9
  The fact that the Gumaer was asking this question less than two months after supposedly authorizing the transfer of
Eber Metro’s shares to Alexbay is evidence that he was not capable of exercising his duty of care. It also means that
if Wendy was supposedly relying on Gumaer for legal advice, as the Privilege Log claims, she may have been failing
to exercise her duty of care as well.



                                                        18
Having disclosed the question, the Eber Defendants should also provide the answer, especially

since it goes to the core of this case. See infra § I(G) (discussing the impropriety of selective

disclosure).10

        E. Communications with Sturm in a business capacity (Log Code: NL)

        Unlike Gumaer, Glenn Sturm does not appear to have had any independent fiduciary

responsibilities to Plaintiffs. He also appears to still be practicing law, though there is no credible

evidence that he was ever engaged as a lawyer for any of the Defendants. If he was, the scope of

his representation needs to be understood and explained. Even if he was retained as a lawyer to

some extent, he was also a strategic consultant. His communications concerning non-legal advice

are not privileged.

        F. The documents produced so far suggest that Underberg & Kessler was
           representing EBWLC, even when it was suing EBWLC

        Although the Eber Defendants appear to have conceded that they must disclose

engagement agreements and payment information, their disclosure has been substantially

incomplete.

        Underberg & Kessler’s engagement—not in this case, but in 2011 to 2012—is particularly

important, because it was simultaneously representing EBWLC at the same time that it was

representing Lester in suing EBWLC. But only one engagement agreement was produced for that

time period. See Ex. M. That engagement agreement shows only EBWLC as a client.

Contemporaneous financial records show that EBWLC’s direct subsidiary at the time, Eber Metro,

was paying Underberg & Kessler. See Ex. N. There is no evidence that Lester paid Underberg


10
  Moreover, by copying Lester on the email about “EBWLC outstanding liabilities,” Wendy waived any theoretical
privilege since Lester was no longer employed by EBWLC, and it is likely that Lester was actually EBWLC’s
counterparty as to the referenced “liabilities.” See supra Section I(D).


                                                     19
himself (either directly or through an entity that he alone controlled) until late December 2012,

many months after the transactions at issue were complete. Id.

          To the extent that EBWLC or Eber Metro (while an EBWLC subsidiary) were the only

ones paying Underberg, that would lend support to the conclusion that all Underberg work during

that time was for the benefit of EBWLC—and thus subject to the fiduciary exception. See supra

Part I.

          It may sound far-fetched to think that a law firm would be paid by its own client (EBWLC)

to represent another (Alexbay) and sue the paying client (EBWLC), but the existing record

indicates that that is indeed what transpired. Considering that these same lawyers have

affirmatively argued that the whole Alexbay lawsuit was a sham involving no real adversity, it is

not really that outlandish at all. See Eber Br. at 13 (arguing that communications between opposing

sides to the 2012 Foreclosure Action can be withheld as privileged because “there was no conflict

as the parties were not adverse - all agreed that the assignment to Alexbay was commercially

reasonable compensation for debts justly due and secured”). But just because they may have

thought that this was okay does not mean that this Court should let it stand: If EBWLC officers

were involved in the discussions and EBWLC was paying the legal bills, then EBWLC has the

right to the information—and by extension through the fiduciary exception, so do Plaintiffs here.

          G. Selective waiver is improper

          As noted in Facts Section E, above, Defendants have produced a handful of documents in

response to the first motion. Some of these appear designed to cast blame on CNB for the

fraudulent concealment of the 2012 transfer to Alexbay. See Ex. Q. But by disclosing some

documents—including more emails with Gumaer, as to whom they claim a lot of privilege—

Defendants must disclose all documents concerning the same subject matter.

          “[T]he voluntary production of a privileged document effects a waiver of the privilege as


                                                 20
to all other privileged communications concerning the same subject matter. This is so because

fairness and full disclosure cannot permit a party to selectively choose to produce only those

communications which may be favorable to him and withhold on grounds of privilege others

which may be favorable to his adversary.” Standard Chartered Bank PLC v. Ayala Int'l Holdings

(U.S.) Inc., 111 F.R.D. 76, 85 (S.D.N.Y. 1986).

        By voluntarily disclosing a couple communications with Gumaer about the value of the

Trust’s Eber Bros. stock after the Alexbay transaction, Ex. Q, Defendants have necessarily waived

all communications with Gumaer—and any other lawyer—concerning the effect of the Alexbay

transaction on the value of EBWLC, its parent, or the Trust.11

        Another example on the log is EB-00031199, which is one communication in the middle

of many others, presumably on the same topic. Ultimately though, Plaintiffs can only guess at what

the topics of the documents on the log actually are, since the current log is quite inaccurate.

        H. The November 7, 2012 Underberg Letter

        Although the November 7, 2012 Underberg Letter was required to be clawed back, the

following description of it and how it “exemplifies the problems” remains on the record and should

be considered:

        It was ostensibly prepared for Alexbay (not a fiduciary to Plaintiffs), since it was addressed

to Wendy in her capacity as CFO of Alexbay. EB-00026647. You would not know that from the

Privilege Log, however. As written up in the Privilege Log, the Underberg Letter concerns the

“Alexbay case,” suggesting that the legal advice may have been rendered to EBWLC, which was

adverse to Alexbay in that case. The difference is critical to whether the fiduciary exception


11
  Although we disagree with the contention that Gumaer was in a position to be providing legal advice, the Eber
Defendants insist on that—accordingly, the scope of their voluntary waiver should be judged based on their intent,
and it is plain that they voluntarily produced a document that they themselves contend they could have continued to
withhold on privilege grounds.


                                                       21
applies: EBWLC = yes; Alexbay = no.

         More important, Defendants’ privilege log fails even to acknowledge that this letter was

disclosed to Gumaer (who produced it to Plaintiffs back when the Eber Defendants’ privilege log

was not even one-page long), let alone offer any explanation for why that disclosure did not amount

to a waiver.12 Thus, the Eber Defendants cannot even arguably claim to have met their initial

burden.

     III. THE CRIME-FRAUD EXCEPTION APPLIES BECAUSE THERE IS PROBABLE CAUSE TO
          CONCLUDE THAT FRAUDULENT AND OTHER WRONGFUL CONDUCT OCCURRED (LOG
          CODE: C)13

         In addition to involving fiduciary duties, this is a fraudulent concealment case. Defendants

did not even attempt to dismiss the Complaint on the merits, even though Rule 9 imposed

heightened pleading requirements. Thus, it is undisputed that if Defendants did the things alleged

in the Complaint, a fraud claim exists.14 Moreover, there is ample evidence that the Foreclosure

Action was a sham—essentially a fraud on the court—and Defendants’ decision to assert privilege

over communications between the opposing parties to that litigation only strengthens our case.

And on top of all that, we now have compelling contemporaneous evidence that Lester, Wendy,

and Gumaer knew that Plaintiffs were being misled about the “true value” of the Trust assets, and


12
   The Eber Defendants also waived privilege over this letter by asserting in a public filing that it “demonstrates the
absence of fraud in this matter…” Keneally Ltr. dated May 29, 2018, at 2 (ECF No. 99). That is a textbook example
of trying to use privilege as a sword and a shield through selective disclosure. The fact that the Keneally Letter
simultaneously purported not to waive privilege is preposterous: One cannot disclose part of a privileged document’s
contents while shielding the rest from disclosure. “[A] party cannot partially disclose a privileged document nor
selectively waive the privilege and then expect it to remain a shield.” NXIVM Corp. v. O'Hara, 241 F.R.D. 109, 138
(N.D.N.Y. 2007). See also United States v. John Doe (In re Grand Jury Proceedings), 219 F.3d 175, 188 (2d Cir.
2000) (“Waiver of attorney-client privilege may take place even if the disclosing party does not intentionally
relinquish a known right.”). There are no magic words that a lawyer can use that change this rule, which is grounded
in fairness. Thus, by characterizing the contents of the communication, Defendants necessarily waived any claim of
privilege over it.
13
  Plaintiffs respectfully request that the Court consider the crime-fraud exception as to all documents reviewed in
camera, even if the “C” code does not appear next to a given document. As a general matter, the “C” was used to
identify documents that were not otherwise being challenged based on the information currently available.
14
  And Lester Eber has personally paid substantial sums to settle two different previous lawsuits filed by credits who
had alleged that the transfer of Eber-Conn to Alexbay was a fraudulent conveyance.


                                                         22
yet they chose to keep Plaintiffs in the dark. See Ex. Q.

       The circumstances thus suggest the applicability of the crime-fraud exception. To invoke

it, the Court must conclude “that there is ‘probable cause to believe that a crime or fraud ha[s] been

committed [or attempted] and that the communications were in furtherance thereof.’” See In re

John Doe, Inc., 13 F.3d 633, 637 (2d Cir. 1994) (quoting In re Grand Jury Subpoena Duces Tecum

Dated Sept. 15, 1983, 731 F.2d 1032, 1039 (2d Cir. 1984)) (“This standard has been rephrased as

requiring ‘that a prudent person have a reasonable basis to suspect the perpetration or attempted

perpetration of a crime or fraud, and that the communications were in furtherance thereof.’”).

Importantly, the probable cause standard does not require a conclusive determination, as

Magistrate Judge Gorenstein has explained:

       A party seeking to invoke the crime-fraud exception must demonstrate that there is
       a factual basis for a showing of probable cause to believe that a fraud or crime has
       been committed—or has been attempted—and that the communications in question
       were in furtherance of the fraud or crime. The factual basis must strike a prudent
       person as constituting a reasonable basis to suspect the perpetration or attempted
       perpetration of a crime or fraud, and that the communications were in furtherance
       thereof. Obviously, there need not be a definitive showing of the fraudulent nature
       of the client's objective; rather, there need only be presented a reasonable basis for
       believing that objective was fraudulent. It is sufficient to come within the exception
       that the client intended to use the attorney's services in furtherance of a crime or
       fraud even if the attorney was unaware of this purpose.

Amusement Indus., Inc. v. Stern, 293 F.R.D. 420, 426 (S.D.N.Y. 2013) (internal quotations and

citations omitted). “In the end, ‘the probable cause necessary to sustain the exception is not an

overly demanding standard.’” Id. (quoting A.I.A. Holdings, S.A. v. Lehman Bros., Inc., 1999 WL

61442, at *5 (S.D.N.Y. Feb. 3, 1999)).

       Moreover, even in the absence of a literal crime or fraud, New York courts have extended

the exception to encompass “an alleged breach of fiduciary duty or an accusation of some other

wrongful conduct.” Ulico Cas. Co. v. Wilson, Elser, Moskowitz, Edelman & Dicker, 767 N.Y.S.2d

223, 224 (1st Dep’t 2003). Simply put, New York recognizes that the attorney-client privilege


                                                 23
“may give way to strong public policy considerations.” Spectrum Sys. Intl. Corp. v. Chemical

Bank, 78 N.Y.2d 371, 380 (1991) (citing Priest, 51 N.Y.2d at 67–68).

       Especially around the time period when Lester tried to take Eber-Conn for “no

consideration”—December 2011—his communications with lawyers to EBWLC, Eber Metro, or

the Trust were likely in an attempt to concoct a less-obviously-flawed legal mechanism to take

Eber-Conn for himself and his daughter. It would not be surprising if the idea was discussed in the

context of the then-pending lawsuits against EBWLC—after all, Harris Beach believed that the

transfer of Eber-Conn was all about avoiding liability for the million dollars in unpaid legal fees.

Accordingly, we have broadly requested in camera review of such communications from

November 2011 through the transfer. Sure enough, it seems like the same lawyers who were

representing EBWLC in at least one of the pending lawsuits became the lawyers that soon

thereafter sued EBWLC at Lester’s behest. See, e.g., Log at EB-00026667 (showing Underberg &

Kessler lawyers involved in emails with Lester and Wendy regarding “Harris Beach v. Eber” and

“D4 v. Eber”).

       And, as noted in our previous brief: The November 7, 2012 Underberg Letter (EB-

00026647) also implicates the crime-fraud exception because it shows that Wendy was actively

working to protect Lester’s financial interests at the expense of EBWLC, even though she was

then President of EBWLC (a Trust asset). This letter was thus in furtherance of Wendy’s ongoing

breach of her fiduciary duties.

                                         CONCLUSION

       The Court should order the Eber Defendants to disclose the allegedly privileged

communications concerning the transactions at issue in this case. To the extent that any disclosure

is based on the fiduciary exception, the Court’s order should invoke Federal Rule of Evidence



                                                24
502(d) to provide that disclosure to Plaintiffs in this litigation does not constitute a waiver as to

anyone not a party to this litigation.

                                              Respectfully submitted,


                                              /s Brian C. Brook                        .
                                              Brian C. Brook (BB 1980)
                                              CLINTON BROOK & PEED
                                              100 Church Street, 8th Floor
                                              New York, NY 10007
                                              Tel./Fax: (212) 257-2334
                                              Brian@clintonbrook.com

                                              Counsel for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                              and Audrey Hays


Dated: July 29, 2017




                                                 25
